DETAILED ACTION
This office action is in response to the communication received on April 4, 2022 concerning application No. 16/301,652 filed on November 14, 2018.
	Claims 1-19 and 21 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/04/2022 in regards to the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “concurrently, free hand rotating a certain probe, while respectively, transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer arrays arranged transverse to each other where the first transducer array is arranged along the longitudinal axis and the second transducer array arranged across the longitudinal axis, transverse to the first transducer”, examiner respectfully disagrees. Applicant’s assertion that Lupotti is applied to teach the entire subject limitation is incorrect. As set forth in the previous rejection of claim 1, figs. 3-5 of Eaton show that the arrays 20 and 22 are transverse to one another and figs. 1-2 show that the signals transmitted from the two arrays lie across one another, therefore intersecting at a transverse angle. Lupotti is then applied to teach the limitation “concurrently, rotating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer array of the probe”. [0043] of Lupotti discloses “rotating of drive shaft 32/ultrasound assembly 30” which subsequently rotated the transducers 34 and 36. Additionally [0043] discloses pinging energy (which represents transmitting and receiving acoustic energy) is sent to both transducers 34 and 36 simultaneously and the rotating and pinging are synchronized meaning they occur concurrently. Therefore the combination of Eaton and Lupotti teach the argued limitation cited above. 
For at least the reasons stated above the 35 USC 103 rejection of dependent claims 2-19 stand.
In regards to applicant’s arguments with respect to new claim 21 on page 14. The arguments have been considered but are moot because the new ground of rejection applies a new reference in place of the Lupotti reference applied in claim 1. See the rejection of claim 21 below for further explanation.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20040167402, hereinafter Jones) in view of Eaton et al. (US 5,876,345, hereinafter Eaton) and Lupotti et al. (US 20180303545, hereinafter Lupotti).
Regarding claim 1, Jones teaches a method, comprising: 
concurrently ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed”):
free hand rotating a probe (12 in fig. 1) by rotating the probe ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate or rotate the transducer”) about a longitudinal axis of the probe through a plurality of angles ([0029] “transducer 12 is rotated about a center axis”) in a cavity ([0017] “the transducer 12 is adapted for insertion within the patient, such as a catheter, transesophageal or endocavity probe”), wherein the probe includes a first transducer array arranged along the longitudinal axis ([0017], “the transducer 12 comprises a linear or multi-dimensional array of elements” the axis the linear array is mounted is considered the longitudinal axis), 
transmitting first ultrasound signals and receiving first echo signals with the first transducer array ([0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and 
wherein the free hand rotating moves a first imaging plane of the first transducer array through a structure of interest ([0015] “the movement of the transducer allows scanning of multiple two-dimensional planes within a volume”); 
generating spatially sequential two-dimensional images of the structure of interest with the received first echo signals for the plurality of the angles ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed” because imaging is continuous throughout the movement of the probe the generated images from the scans are spatially sequential and [0015] discloses movement includes translation (displacement) and rotation (change in angle)); 
identifying the plurality of the angles based on the generated spatially sequential two-dimensional images ([0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”) and secondary information ([0023] “motion processor 18 ... determining motion…from the optical sensor 28”);Advisory Action Dated: 11/17/21 
aligning the spatially sequential two-dimensional images based on the identified plurality of the angles ([0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”); and 
combining the aligned spatially sequential two-dimensional images to construct a three- dimensional volume including at least the structure of interest ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not specifically teach the probe includes a second transducer array, transverse to the first transducer array across the longitudinal axis, concurrently: rotating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer array of the probe, wherein the second transducer array is arranged transverse to the first transducer array, wherein the first imaging plane is rotated through the plurality of angles from an initial angular position in which the structure of interest is located in the second imaging plane of the second transducer array, to an end angular position in which the structure of interest is in the second imaging plane of the second transducer array, and wherein the second imaging plane is transverse to the first imaging plane; generating a set of transverse images with the received second echo signals and wherein the secondary information includes the set of transverse images for the second imaging plane.
However,
Eaton in a similar field of endeavor teaches the probe (the distal end of the catheter in fig. 2) includes a second transducer array (fig. 2 the radial (tracking) array 22), transverse to the first transducer array across the longitudinal axis (figs. 3-5 show the arrays are transverse to one another and the array 22 is transverse across the longitudinal axis of array 20); transmitting second ultrasound signals and receiving second echo signals with the second transducer array of the probe (col. 7, lines 38-41 discloses the system includes a beamformer that transmits and receives beamformers using the catheter), wherein the first imaging plane is rotated through the plurality of angles from an initial angular position in which the structure of interest is located in the second imaging plane of the second transducer array, to an end angular position in which the structure of interest is in the second imaging plane of the second transducer array (col. 2, line 47-col. 3 line 7 discloses acquiring images as the probe moves through a structure of interest where the second imaging plane is located with respect to the first imaging plane meaning what is located within the first imaging plane is also located within the second imaging plane. Therefore, the structure of interest is also located within the second imaging plane. Additionally figs. 1-2 shows that the two transducer arrays imaging planes intersect meaning what is located within one imaging plane is also located within the other and fig. 13 shows that the target is located in both the radial and linear displays. Claim 18 additionally discloses that the movement of the transducer arrays comprises rotating the catheter, therefore the initial angular position is seen as when the catheter acquires its first imaging data and the end angular position is seen as when the catheter acquires its last imaging data after it has been rotated to a new angular position), and wherein the second imaging plane is transverse to the first imaging plane (figs. 3-5 show the arrays are transverse to one another); generating a set of transverse images with the received second echo signals (fig. 12 shows the image of the structure of interest in the radial view) and wherein the secondary information includes the set of transverse images for the second imaging plane (fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to identify the plurality of angles (col. 8, line 38 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones to have the probe include a second transducer array, transverse to the first transducer array across the longitudinal axis, concurrently: rotating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer array of the probe, wherein the second transducer array is arranged transverse to the first transducer array, wherein the first imaging plane is rotated through the plurality of angles from an initial angular position in which the structure of interest is located in the second imaging plane of the second transducer array, to an end angular position in which the structure of interest is in the second imaging plane of the second transducer array, and wherein the second imaging plane is transverse to the first imaging plane; generating a set of transverse images with the received second echo signals and wherein the secondary information includes the set of transverse images for the second imaging plane. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically teach concurrently rotating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe.
However,
Lupotti in a similar field of endeavor teaches concurrently rotating the probe ([0043] “rotating of drive shaft 32/ultrasound transducer assembly 30”) while transmitting first and second ultrasound signals and receiving first and second ultrasound signals with the first and second transducer array ([0043] discloses pinging energy is sent to both transducers 34 and 36 simultaneously, wherein pinging represents both transmitting and receiving acoustic energy. [0043] additionally discloses the rotating and pinging are synchronized which means they occur concurrently).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton to concurrently rotate the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe. The motivation to apply the known technique of concurrently rotating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe of Lupotti to the method of Jones in view of Eaton would be to allow for the predictable results of continuously imaging the structure of interest with both transducer arrays while the probe is moving. 
Regarding claim 2, Jones in view of Eaton and Lupotti discloses the method of claim 1, as set forth above. Jones further discloses wherein the secondary information further includes rotational motion  sensed with a motion sensor of the probe ([0023] “motion processor 18 ... determining motion…from the optical sensor 28” because the optical sensor is used to determine motion of the probe it is considered a motion sensor and [0023], “the optical sensor 28 in conjunction with the motion processor 18 may also be operable to determine rotation”. Fig. 2A shows the sensor 28 is a part of the probe 12).
Regarding claim 3, Jones in view of Eaton and Lupotti discloses the method of claim 1, as set forth above. Eaton further teaches identifying the plurality of the angles for the spatially sequential two-dimensional images based on a rotation of the set of transverse images for the second imaging plane (col. 8, line 8 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” and figs. 10-13 show that the angle at which the image is taken is also determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to identify the plurality of the angles for the spatially sequential two-dimensional images based on a rotation of the set of transverse images for the second imaging plane. The motivation to make this modification would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 13, Jones in view of Eaton and Lupotti teaches the method of claim 1, as set forth above. Eaton further teaches the ultrasound probe (fig. 1, distal end 18 of the catheter 10 includes transducer arrays 20 and 22 making it an ultrasound probe) includes at least one of an end-fire array or a sagittal array (col. 5, lines 4-27, linear phased array 20 is considered a sagittal array), and further comprising:
sensing the rotating with a rotation sensor of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach” by sensing the orientation of the catheter the sensor is sensing if the catheter is rotated and as previously discussed the catheter is considered to be the probe); and 
identifying the plurality of the angles based on an output of the rotation sensor (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54), which is indicative of the rotation of the at least one of the end-fire or sagittal arrays (col. 9, line 59 – col. 10, line 4, specifically, “this angle is an indication of the relative angular direction of the image frame produced by the linear phased array” and fig. 10 shows the linear phased array and the angle at which the probe is currently located and if the angle of the linear phased array is changed so would the angle being displayed in fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 3 above, and further in view of Tutar et al. (US 20090014015, hereinafter Tutar).
Regarding claim 4, Jones in view of Eaton and Lupotti teaches the method of claim 3, as set forth above. Jones in view of Eaton and Lupotti does not disclose the plurality of angles is identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane.
However, 
Tutar teaches the plurality of angles is identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane ([0047] “The data acquisition procedure positions the biplanar TRUS probe within the patient using the stepper driver and produces data corresponding to the axial and rotational angular position of the TRUS probe provided from a position encoder on the stepper drive, thus providing geometrical information for all acquired ultrasound images, with respect to a reference coordinate system’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to have the plurality of angles be identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane. The motivation to apply the known technique of having the plurality of angles be identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane of Tutar to improve the method of Jones in view of Eaton and Lupotti would be to allow for the predictable results of providing the reference angles to the user.
Regarding claim 5, Jones in view of Eaton and Lupotti teaches the method of claim 3, as set forth above. Tutar further teaches each angle of the plurality of angles is identified based on an identified prior sequential angle of a corresponding image of the set of transverse images for the second imaging plane ([0048] “Rotational images can be acquired at 1.degree. angular increments (or at other angular increments, as desired ... corresponding depth and angle information provided by the position encoder of the stepper drive is recorded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to have each angle of the plurality of angles be identified based on an identified prior sequential angle of a corresponding image of the set of transverse images for the second imaging plane. The motivation to do this would be to allow for uniform consistent imaging at each successive angle, as recognized by Tutar ([0048]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 1 above, and further in view of Baumann et al. (US 20150119715, hereinafter Baumann).
Regarding claim 6, Jones in view of Eaton and Lupotti teaches the method of claim 1, as set forth above. Jones in view of Eaton and Lupotti does not specifically teach prior to the rotating of the probe: concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals; and positioning the probe so that the structure of interest in the cavity is in a field of view of the probe.
However,
Baumann in a similar field of endeavor teaches prior to the rotating of the probe ([0021] discloses the probe rotates and fig. 3 shows that the initialization step occurs before the movement sequence): 
concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals (step 201 in fig 3 and [0058] discloses acquiring a first image known as the reference image of the structure of interest (prostate) and in order to obtain an image of the prostate the probe must first be moved to the prostate); and 
positioning the probe so that the structure of interest in the cavity is in a field of view of the probe ([0058] in order for the probe to obtain an image of the prostate it must have been positioned in a place where the structure of interest (prostate) is in the field of view of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to prior to the rotating of the probe: concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals; and positioning the probe so that the structure of interest in the cavity is in a field of view of the probe. The motivation to make this modification is in order to mark an initial location/position of the probe in relation to the structure of interest, as recognized by Baumann ([0058]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Chernomorsky (US 20150045675).
Regarding claim 7, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach positioning with the second transducer array includes placing the second transducer array at a center region of the structure of interest.
However,
Chernomorsky in a similar field of endeavor teaches positioning with the second transducer array includes placing the second transducer array at a center region of the structure of interest ([0458] “Once transducer 30 has been deposited in CB target tissue zone 12” and [0470] “2-D ultrasound-imaging plane is displayed within the 3-D reference frame to form a 3-D scene. When a CB target tissue zone 12 is transected by an ultrasound-imaging plane 1012, the user may place a cursor mark in the 3-D scene to identify the center of the CB target tissue zone 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti and Baumann to include positioning the transducer at the center of a target tissue zone. The motivation for this would be to allow the user to image the center of the target tissue, as recognized by Chernomorsky ([0470]).
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Hiltner et al. (US 20150182190 hereinafter Hiltner).
Regarding claim 8, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach positioning with the probe includes: placing the second transducer array at a first location that covers a first sub-portion of the structure of interest for a first sweep of the first transducer array; placing the second transducer array at a second different location that covers a second different sub-portion of the structure of interest for a second sweep of the first transducer array; and combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images convening both the first and the second sub-portions.
However,
Hiltner in a similar field of endeavor teaches positioning with the probe includes: 
placing the transducer array at a first location that covers a first sub-portion of the structure of interest for a first sweep of the transducer array (steps 202 and 204 in fig. 6 and [0052] discloses obtaining a first set of images at an initial position which [0057] discloses is a region of interest); 
placing the transducer array at a second different location that covers a second different sub-portion of the structure of interest for a second sweep of the transducer array (steps 212, 202 and 204 in fig. 6 and [0054]-[0055] discloses after the transducer is moved in step 212 the method returns to steps 202 and 204 to obtain an image set at the new location); and 
combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images convening both the first and the second sub-portions ([0058] discloses combining images from multiple different transducer locations to produce a three-dimensional volume image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti and Baumann to have positioning with the probe includes: placing the second transducer array at a first location that covers a first sub-portion of the structure of interest for a first sweep of the first transducer array; placing the second transducer array at a second different location that covers a second different sub-portion of the structure of interest for a second sweep of the first transducer array; and combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images convening both the first and the second sub-portions. The motivation for this would be in order to generate a three-dimensional volume of the region of interest, as recognized by Hiltner ([0057]-[0058]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Owen et al. (US 20130261466, hereinafter Owen).
Regarding claim 9, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach prior to the rotating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image.
However,
Owens in a similar field of endeavor teaches prior to the rotating of the probe (fig. 5 shows that the placement of the probe in step 508 occurs before the rotation of the transducer in step 510): 
rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image ([0025] “rotate the transducer array 106 based on the signal from the position sensor and a default or user selected mode of operation, which may indicate a default or user selected start angle”, where the start angle is the initial position of a sweep over an area of interest and [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition” meaning the start angle is at the first end of the region within the cavity of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti and Baumann to prior to the rotating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image. The motivation to apply the known technique of prior to the rotating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image of Owens to further improve the method disclosed by Jones in view of Eaton, Lupotti and Baumann would be to have the probe start scanning at one end of the region of interest.
Regarding claim 10, Jones in view of Eaton, Lupotti, Baumann and Owens teaches the method of claim 10, as set forth above. Owens further teaches rotating the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image ([0046] “allow rotation of the tubular transducer array carrier 214 through the predetermined rotational angle allowed by the stop device 216”, where the rotation angle of the stop device is the final angle of a sweep over an area of interest and [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti, Baumann and Owens to rotate the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image. The motivation to apply the known technique of rotating the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image of Owens to further improve the method of Jones in view of Eaton, Lupotti, Baumann and Owens would be in order for the probe to follow a specific angular path during scanning.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 1 above, and further in view of Caluser et al. (US20150051489, hereinafter Caluser).
Regarding claim 11, Jones in view of Eaton and Lupotti teaches the method of claim 1, as set forth above. 
Jones in view of Eaton and Lupotti does not teach providing at least one of a visual or audible guide that indicates a predetermined rate of rotation.
However, 
Caluser in a similar field of endeavor teaches providing at least one of a visual or audible guide that indicates a predetermined rate of rotation ([0140] and fig. 17, “a constant probe movement with the speed matched to the ultrasound frame rate and the scanning plane” the speed that matches the ultrasound frame rate is considered to be the predetermined rate of rotation and fig. 17 shows an ultrasound speed indicator is displayed that indicated whether the current rotation speed is within a recommended range, “the ultrasound probe…rotation speeds…can be continuously monitored”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton and Lupotti to include providing at least one of a visual or audible guide that indicates a predetermined rate of rotation. The motivation to apply the known technique of providing at least one of a visual or audible guide that indicates a predetermined rate of rotation of Caluser to the method taught by Jones in view of Eaton and Lupotti would be to allow for the predictable results of allowing the system to have greater control over the probe, thus leading to a more accurate image.
Regarding claim 12, Jones in view of Eaton, Lupotti and Caluser teaches the method of claim 11, as set forth above. Caluser further teaches providing an indication that the predetermined rate of rotation is satisfied or not satisfied ([0140] and fig. 17, “an on screen indicator can show the real ultrasound speed and guide the operator to maintain the probe speed within the recommended range” fig. 17 shows the indicator which includes a slider that slides from good to poor depending on the speed of the ultrasound probe. When the slider indicates the speed is good correlates to the rate of rotation being satisfied and when the slider indicates the speed is poor correlates to the rate of rotation not being satisfied).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the method disclosed by Jones in view of Eaton, Lupotti and Caluser to include providing an indication of at least one of the predetermined rate of rotation is satisfied or not satisfied. The motivation to apply the known technique of providing an indication of at least one of the predetermined rate of rotation is satisfied or not satisfied of Caluser to the method taught by Jones in view of Eaton, Lupotti and Caluser would be to allow for the predictable results of allowing the system to have greater control over the probe, thus leading to a more accurate image.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20040167402, hereinafter Jones) in view of Eaton et al. (US 5,876,345, hereinafter Eaton).
Regarding claim 15, Jones teaches an ultrasound probe (transducer 12 in fig. 1), comprising:
a first transducer array arranged along a longitudinal axis of the probe ([0017], “the transducer 12 comprises a linear or multi-dimensional array of elements” the axis the linear array is mounted is considered the longitudinal axis); 
configured to transmit and receive echoes ([0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and
a three-dimensional processor configured to align a set of image planes generated from the echoes acquired with the first or second transducer array based on the free-hand rotation or free-hand translation of the first or second transducer array for different free hand rotation angles of the first transducer array or different free hand displacements of the second transducer array based on a signal indicative of the different rotation angles or the different displacements ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate or rotate the transducer” and [0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”. Additionally, [0032], “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed” which discloses the moving and acquiring of echoes occurs concurrently), identify the different free hand rotation angles or the different free hand displacements based on the generated set of image planes ([0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”), and combine the aligned image planes to construct volumetric ultrasound image data of a structure of interest ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not specifically teach a second transducer array arranged across the longitudinal axis, transverse to the first transducer array, wherein the first and second transducer array are configured to concurrently transmit and receive echoes; and identifying the plurality of free hand rotation angles or the free hand displacements includes a set of images for a transverse plane.
However, 
Eaton in a similar field of endeavor teaches a second transducer array arranged across the longitudinal axis fig. 2 the radial (tracking) array 22), transverse to the first transducer array (figs. 3-5 show the arrays are transverse to one another and the array 22 is transverse across the longitudinal axis of array 20), wherein the first and second transducer array are configured to concurrently transmit and receive echoes (col. 7, lines 38-44 discloses the system includes a beamformer that transmits and receives beamformers using the catheter and the transducer apertures are operated simultaneously); and using a set of images for a transverse plane (fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to identify the plurality of free hand angles or the free hand displacements (col. 8, line 8 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Jones a second transducer array arranged across the longitudinal axis, transverse to the first transducer array, wherein the first and second transducer array are configured to concurrently transmit and receive echoes; and to have used a set of images for a transverse plane to identify the plurality of free hand angles or the free hand displacement. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 16, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the second transducer array (fig. 2 the radial (tracking) array 22) generates a reference image (col. 8, line 66, “tracking frames”) that indicates the different rotation angles (col. 8, lines 48-52, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” wherein the motion represents the rotation angles, and wherein the three-dimensional processor (motion estimator 138) determines the different rotation angles from the reference image (col. 9, lines 4-16, “the motion estimator 138 compares sequences of frame data from the tracking array 22 to estimate a component of motion of the catheter 10 between the respective frames”) and aligns the set of image planes based on the determined rotation angles (col. 9, lines 17-30, “the respective frames of image data are stored in proper registration with respect to one another in a three-dimensional data storage device 144”, proper registration is interpreted to mean the same as aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Jones in view of Eaton to have the second transducer indicate the different rotational angles and the set of image planes are aligned based on the determined rotation angles. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton as applied to claim 15 above, and further in view of Mao et al. (US 20170258446, hereinafter Mao) and Fukuda et al. (WO2012154941 A1, hereinafter Fukuda).
Regarding claim 17, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes a sensor configured to sense a rotation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed rotation indicates the different rotation angles (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the probe includes an end-fire probe and the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.
However, 
Mao in the same field of endeavor teaches the probe includes an end-fire probe ([0093] “Known ultrasound transducer probes are available for trans-rectal or trans-vaginal imaging in a variety of styles, most commonly with a curved linear array of elements along a tip, known as the “end-fire” ultrasound transducer probe”).
 It would have been obvious to one of ordinary skill in the art to have modified the ultrasound probe disclosed by Jones in view of Eaton to include a probe with an end-fire array. The motivation to do this would be to allow the probe to produce images in various planes, as recognized by Mao ([0093]). 
Jones in view of Eaton and Mao does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal. 
However,
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ultrasound probe disclosed by Jones in view of Eaton and Mao to have the three-dimensional processor determine the different rotation angles from a signal from the sensor and aligns the image planes based on the signal. The motivation to apply the known technique of the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal of Fukuda would be to allow for the predictable results of using a sensor to align the set of image planes to generate the three-dimensional image. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton as applied to claim 15 above, and further in view of Fukuda et al. (WO2012154941 A1, hereinafter Fukuda).
Regarding claim 18, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes a sagittal plane (col. 5, lines 4-27, linear phased array 20), further comprising:
a sensor of the probe configured to sense a rotation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed rotation indicates the different rotation angles (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.
However, 
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have the three-dimensional processor determine the different rotation angles from a signal from the sensor and aligns the image planes based on the signal. The motivation to apply the known technique of the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal of Fukuda would be to allow for the predictable results of using a sensor to align the set of image planes to generate the three-dimensional image. 
Regarding claim 19, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes an axial plane (col. 5, lines 4-27, radial array 22, 22’, and 22”), further comprising:
a sensor of the probe configured to sense a translation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed translation indicates the different displacements (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the positions and how far each position is from the previous/next position of the probe as outlined in col. 8, line 8 – col. 9, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the displacement of the axial array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.
However, 
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have the three-dimensional processor determine the different rotation angles from a signal from the sensor and aligns the image planes based on the signal. The motivation to apply the known technique of the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal of Fukuda would be to allow for the predictable results of using a sensor to align the set of image planes to generate the three-dimensional image. 

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20040167402, hereinafter Jones) in view of Eaton et al. (US 5,876,345, hereinafter Eaton) and Burgess et al. (US 20120130242, hereinafter Burgess).
Regarding claim 21, Jones teaches a method (Abstract), comprising:
concurrently ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed”):
free hand translating a probe (12 in fig. 1) by translating the probe ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate”) along a longitudinal axis of the probe through a plurality of linear displacements ([0023] “a translation along at least one axis”) in a cavity ([0017] “the transducer 12 is adapted for insertion within the patient, such as a catheter, transesophageal or endocavity probe”), wherein the probe includes a first transducer array arranged along the longitudinal axis ([0017], “the transducer 12 comprises a linear or multi-dimensional array of elements” the axis the linear array is mounted is considered the longitudinal axis), 
transmitting first ultrasound signals and receiving first echo signals with the first transducer array ([0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and 
wherein the free hand translating moves a first imaging plane of the first transducer array through a structure of interest ([0015] “the movement of the transducer allows scanning of multiple two-dimensional planes within a volume”); 
generating spatially sequential two-dimensional images of the structure of interest with the received first echo signals for the plurality of the linear displacements ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed” because imaging is continuous throughout the movement of the probe the generated images from the scans are spatially sequential and [0015] discloses movement includes translation (displacement)); 
identifying the plurality of the angles based on the generated spatially sequential two-dimensional images ([0024] “detecting transducer motion based on in scan plane detected motion”) and secondary information ([0023] “motion processor 18 ... determining motion…from the optical sensor 28”);Advisory Action Dated: 11/17/21 
aligning the spatially sequential two-dimensional images based on the identified plurality of the angles ([0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”); and 
combining the aligned spatially sequential two-dimensional images to construct a three- dimensional volume including at least the structure of interest ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not specifically teach the probe includes a second transducer array, transverse to the first transducer array across the longitudinal axis, concurrently: translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer array of the probe, wherein the second transducer array is arranged transverse to the first transducer array, wherein the first imaging plane is moved through a plurality of displacements from an initial position in which a structure of interest is located in a second imaging plane of the second transducer array, which is transverse to the first imaging plane, to an end position in which the structure of interest is in the second imaging plane of the second transducer array; generating a set of transverse images with the received second echo signals and wherein the secondary information includes the set of transverse images for the second imaging plane.
However,
Eaton in a similar field of endeavor teaches the probe (the distal end of the catheter in fig. 2) includes a second transducer array (fig. 2 the radial (tracking) array 22), transverse to the first transducer array across the longitudinal axis (figs. 3-5 show the arrays are transverse to one another and the array 22 is transverse across the longitudinal axis of array 20); transmitting second ultrasound signals and receiving second echo signals with the second transducer array of the probe (col. 7, lines 38-41 discloses the system includes a beamformer that transmits and receives beamformers using the catheter), wherein the first imaging plane is moved through a plurality of displacements from an initial position in which a structure of interest is located in a second imaging plane of the second transducer array, which is transverse to the first imaging plane (figs. 3-5 show the arrays are transverse to one another), to an end position in which the structure of interest is in the second imaging plane of the second transducer array (col. 2, line 47-col. 3 line 7 discloses acquiring images as the probe moves through a structure of interest where the second imaging plane is located with respect to the first imaging plane meaning what is located within the first imaging plane is also located within the second imaging plane. Therefore, the structure of interest is also located within the second imaging plane. Additionally figs. 1-2 shows that the two transducer arrays imaging planes intersect meaning what is located within one imaging plane is also located within the other and fig. 13 shows that the target is located in both the radial and linear displays. Claim 19 additionally discloses that the movement of the transducer arrays comprises translating the catheter in a direction parallel to the longitudinal axis, therefore the initial position is seen as when the catheter acquires its first imaging data and the end position is seen as when the catheter acquires its last imaging data after it has been moved to a new position along the longitudinal axis); generating a set of transverse images with the received second echo signals (fig. 12 shows the image of the structure of interest in the radial view) and wherein the secondary information includes the set of transverse images for the second imaging plane (fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to identify the plurality of angles (col. 8, line 38 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones to have the probe include a second transducer array, transverse to the first transducer array across the longitudinal axis, concurrently: translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first and second transducer array of the probe, wherein the second transducer array is arranged transverse to the first transducer array, wherein the first imaging plane is moved through a plurality of displacements from an initial position in which a structure of interest is located in a second imaging plane of the second transducer array, which is transverse to the first imaging plane, to an end position in which the structure of interest is in the second imaging plane of the second transducer array; generating a set of transverse images with the received second echo signals and wherein the secondary information includes the set of transverse images for the second imaging plane. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically teach concurrently translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe.
However,
Burgess in a similar field of endeavor teaches concurrently translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe ([0007], “the at least one transducer is configured and arranged to…move longitudinally along a lumen of a patient blood vessel while transmitting acoustic signals, receiving corresponding echo signals” and [0030] discloses the imaging device can contain two transducers, therefore when the system contains two transducers both transducers are transmitting and receiving signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton to concurrently translate the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe. The motivation to apply the known technique of concurrently translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe of Burgess to the method of Jones in view of Eaton would be to allow for the predictable results of continuously imaging the structure of interest with both transducer arrays while the probe is moving. 
Regarding claim 14, Jones in view of Eaton and Burgess teaches the method of claim 21, as set forth above. Eaton further teaches the ultrasound probe (fig. 1, distal end 18 of the catheter 10 includes transducer arrays 20 and 22 making it an ultrasound probe) includes an axial array (col. 5, lines 4-27, radial array 22, 22’, and 22” represents the axial array), and further comprising: 
sensing the translating with a translation sensor of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach” by sensing the position of the catheter the sensor is sensing the motion (movement) of the catheter, thereby sensing the translation of the catheter which as previously discussed is considered the probe); and
identifying the plurality of the displacements based on an output of the translation sensor (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the positions and how far each position is from the previous/next position of the probe as outlined in col. 8, line 8 – col. 9, line 16), which is indicative of the displacement of the axial array (col. 10, lines 5-16 and fig. 11 shows the radial phased array and the current position and depth of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton to have used a sensor to determine the translation of the axial array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791